        Case 4:10-cr-00070-BMM Document 32 Filed 09/03/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                    CR-10-70-GF-BMM
                Plaintiff,
      vs.

THOMPSON DENSMORE ST.                                      ORDER
PIERRE,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 2, 2020. (Doc. 31.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on September 1, 2020. (Doc.

27.) The United States accused St. Pierre of violating his conditions of supervised
        Case 4:10-cr-00070-BMM Document 32 Filed 09/03/20 Page 2 of 4



release 1) by using methamphetamine on three separate occasions; 2) by

consuming alcohol; and 3) by committing other crimes. (Doc. 26).

      At the revocation hearing, St. Pierre admitted that he had violated the

conditions of his supervised release 1) by using methamphetamine on three

separate occasions; 2) by consuming alcohol; and 3) by committing other crimes.

St. Pierre did not admit or deny alleged violation 4. The government failed to

satisfy its burden of proof with respect to alleged violation 4. (Doc. 27.) Judge

Johnston found that the violations St. Pierre admitted proved to be serious and

warranted revocation, and recommended that St. Pierre receive a custodial sentence

of 24 months custody to run concurrent with any state sentence St. Pierre is

currently serving and concurrent with the sentences imposed in Causes CR-11-57-

GF-BMM, CR-12-03-GF-BMM, and CR-18-36-GF-GMM, with no supervised

release to follow. St. Pierre was advised of the 14 day objection period and his

right to allocute before the undersigned, and waived those rights. (Doc. 27.)

      The violations prove serious and warrant revocation of St. Pierre’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 31) are ADOPTED IN FULL.
        Case 4:10-cr-00070-BMM Document 32 Filed 09/03/20 Page 3 of 4



       IT IS FURTHER ORDERED that Defendant Thompson Densmore St.

Pierre be incarcerated for 24 months, to run concurrent with the State Court

Sentence, and concurrent with the sentences imposed in Causes CR-11-57-GF-

BMM, CR-12-03-GF-BMM, and CR-18-36-GF-GMM with no supervised release

to follow.

      DATED this 3rd day of September, 2020.
Case 4:10-cr-00070-BMM Document 32 Filed 09/03/20 Page 4 of 4
